Citation Nr: 1641775	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 20 percent rating for right tibia and fibula with traumatic arthritis of the ankle, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2010, the RO reduced the rating for the Veteran's right tibia and fibula with traumatic arthritis of the ankle from 20 to 10 percent, effective July 1, 2010.  In an October 2010 rating decision, the RO continued the 10 percent rating.  In October 2011 the Veteran submitted a notice of disagreement (NOD).  An August 2012 statement of the case (SOC) continued the 10 percent rating and the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals in November 2012.  In April 2014, the RO continued the 10 percent disability rating (as reflected in an April 2014 supplemental statement of the case (SSOC)).

For the reasons described below, the Board will treat the current claim as relating to the reduction of the rating from 20 to 10 percent and a request for restoration of the 20 percent rating, and not as a claim for increased rating.  Historically, in September 2003, the RO initially granted an increased disability rating from 10 percent to 20 percent, effective May 8, 2003, for healed fracture, distal right tibia and fibula with traumatic arthritis.  Thereafter, based on an August 2006 claim for increased rating, in an April 2007 rating decision, the rating of 20 percent for distal right tibia and fibula with traumatic arthritis of the right ankle was continued.  The Veteran submitted a March 2008 NOD and an August 2009 SOC continued the 20 percent rating and denied an increased rating.  The Veteran does not appear to have filed a substantive appeal in response to the August 2009 SOC, which continued the denial of his August 2006 claim for an increased rating.

In November 2009, the RO proposed to decrease the 20 percent disability rating to a noncompensable rating based on the October 2009 VA examination.  See also October 2009 Notice for VA.  By letter dated in December 2009, the Veteran explained his disagreement with the proposed reduction.  In April 2010, the RO reduced the rating from 20 to 10 percent.  Thereafter, per a September 8, 2010 Decision Review Officer (DRO) conference, the Veteran explained his concern with the adequacy of the October 2009 VA examination for which the reduced rating for the right tibia and fibula with traumatic arthritis of the ankle was based, and agreed to attend another examination to determine a thorough disability picture of the right ankle.  The Veteran initially filed a January 2010 NOD with the November 2009 proposed reduction; he did not file a NOD with the actual April 2010 reduction.  As noted above, the September 8, 2010 informal conference report reflects a challenge to the VA examination upon which the reduction was based.  Since this disagreement was in writing, the Board finds that the NOD implicitly expressed disagreement with the denial of the April 2010 reduction.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Accordingly, the November 2012 substantive appeal was in response to this finding and that is the issue properly before the Board.  Thus the issue of entitlement to restoration of the 20 percent rating for the Veteran's right ankle disability is on appeal before the Board.

In September 2014, the Veteran was scheduled for a videoconference hearing before a member of the Board, but in September 2014, prior to the scheduled hearing, through his appointed representative, he submitted written notification that he was withdrawing his request for a videoconference hearing.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The 20 percent rating for the Veteran's right ankle disability was in effect for more than five years at the time of the reduction.
 
2.  The evidence does not reflect that there has been material improvement in the Veteran's right ankle or that is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.



CONCLUSION OF LAW

As the RO's reduction of the rating for right ankle disability, from 20 to 10 percent was not in accordance with the applicable regulation, the criteria for restoration of the 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, particularly those such as this one where the rating has been in effect for more than five years, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that any improvement in a disability reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Id.; Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).
 
The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, DC 5262, applicable to the ankle and leg.  DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262.

Between the May 8, 2003 effective date of the 20 percent rating and the July 1, 2010 effective date of the reduction of the rating to 10 percent, there were three VA examinations that addressed the severity of the right ankle disability.  An August 2003 QTC examination, October 2009 VA examination, and September 2010 VA examination.  

The Veteran filed a May 2003 claim for increased rating.  Specifically, in a May 2003 and June 2003 statement, the Veteran requested an increased disability rating due to constant right ankle pain that impacts his daily activities.  See May and June 2003 correspondence.  As discussed above, in September 2003, the RO increased the Veteran's rating from 10 percent to 20 percent, effective May 8, 2003, for his right ankle disability.  The August 2003 QTC examination was the examination on which the increase was based.  The August 2003 QTC examination report indicates that the Veteran endorsed symptoms of constant right ankle pain and occasional swelling, which results in functional impairment to include limited standing and walking.  The Veteran also reported the condition resulted in missing work for one week and specifically reported limited movement due to pain.  The examiner noted normal range of motion, with dorsiflexion to 15 degrees (normal is 20 degrees), with pain at 15 degrees, and plantar flexion to 30 degrees (normal to 45 degrees), with pain at 30 degrees.  The examiner determined that right ankle range of motion is additionally limited by pain and lack of endurance, and pain had the major functional impact.  In so finding, the examiner concluded that the Veteran's occupation and daily activities were affected due to the inability to stand and walk for prolonged periods.  There were no additional limitations by fatigue, weakness, and incoordination.  X-ray of the right tibia and fibula identified old, healed fracture and degenerative disease of the right ankle.

The Veteran underwent VA examinations in October 2009 and September 2010 on which the 20 percent reduction was based.  The October 2009 examination report indicates the Veteran denied all symptoms to include giving away, instability, stiffness, pain, weakness, and incoordination for which he endorsed as worsening symptoms during the September 2010 VA examination.  The October 2009 and September 2010 VA examiners opined that October 2009 x-rays identified moderate tibiotalar degenerative changes and deformity of the distal fibula was compatible with an old, healed fracture.  On examination in October 2009, dorsiflexion was 20 degrees with active range of motion and plantar flexion was 45 degrees with active range of motion.  There was no objective evidence of pain with active motion or following repetitive motion.  

On the September 2010 VA examination, the Veteran reported that right knee pain and symptoms had become progressively worse.  He endorsed symptoms of giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  Examination of the right ankle revealed dorsiflexion was 14 degrees with objective evidence of pain, and plantar flexion was 38 degrees with objective evidence of pain after active motion.  Following repetitive motion dorsiflexion was to 14 degrees and plantar flexion was to 35 degrees.  The September 2010 examination report also notes that the Veteran's right ankle disability significantly impacts occupational activities.  The Veteran's current employment was noted to involve driving long distances and the examiner determined that the decreased mobility caused by his right ankle disability significantly impacted his ability to drive.  The September 2010 VA examiner also concluded that the Veteran's right ankle disability had a mild to moderate impact on his daily activities to include recreational, exercising, traveling, and participating in sports.

Review the findings on the three examinations as a whole, the Board finds that they do not show such a change in disability that reduction was warranted.  According to the September 2003 rating decision, the Veteran's right ankle disability was increased to 20 percent disabling as a result of malunion of the tibia and fibula with moderate knee or ankle disability noting the August 2003 QTC examiner's findings of limited range of motion due to pain and lack of endurance, with pain having a major functional impact, which also effected the Veteran's ability to stand and walk for prolonged periods.  In contrast, the April 2010 rating decision that reduced the disability rating for right ankle disability to 10 percent, the October 2009 VA examiner concluded that there was no objective evidence of pain, limited motion, instability, malunion, or subluxation with normal range of motion with no additional limitation following repetitive motion testing.  The RO also considered the Veteran's wife, Mrs. G.T., January 2010 statement noting that she observed the Veteran's continual painful motion.  

Further, the subsequent October 2010 rating decision concluded that based on the evidence of record, to include the September 2010 VA examination report, a higher evaluation of 20 percent is not warranted because the evidence of record does not show a moderate knee or ankle disability, ankylosis, or plantar flexion of less than 30 degrees, marked limited ankle motion or malunion of the ankle with marked deformity.

The Board finds that the evidence is at least evenly balanced as to whether restoration of the 20 percent rating is warranted.  Here, the Veteran and his wife are competent to report their observations, specifically, that the Veteran experienced limited mobility as a result of pain, giving way, instability, weakness, and stiffness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The October 2009 and September 2010 VA examiner's did not provide specific opinions as to the current severity of the Veteran's right ankle disability nor do the examination reports distinguish between the degree of additional reduction of range of motion caused by that of the Veteran's reports of pain, instability, and decreased mobility.  As noted above, during a September 2010 conference with a representative of the RO, the Veteran challenged the accuracy of the October 2009 VA examination, expressing his concern about "brevity and completeness of examination."  See Hearing Transcript at 1; November 2012 VA Form 9.  The Veteran also stated that during the October 2009 examination the examiner appeared to be in a hurry lacking time to conduct the exam.  He also referenced 38 C.F.R. § 4.59 stating that "at no point during the exam was any of this considered or recognized."  

According to the Veteran's statements of record, his symptoms of pain, decreased mobility, and the lateral stability of his right ankle fluctuates from moderate to poor daily while at work.  The Veteran gave the example that he is unable to carry anything heavier than a briefcase, which also was difficult and exacerbates symptoms.  The statements describe symptoms of the Veteran's right ankle disability that the Veteran has experienced and those that his wife has observed over the past five years years.  See December 2009 Statement from G.T.  Particularly that he struggles with activities of daily living and occupational tasks such as driving.  These statements are consistent with the observations noted on VA examinations.  

According to the September 2010 examination report his symptoms during this time did not result in ankylosis, or plantar flexion of less than 30 degrees but did in fact result in a moderate ankle disability.  Specifically, the September 2010 VA examiner concluded that the Veteran's right ankle disability had a mild to moderate impact on his daily activities to include recreational, exercising, traveling, and participating in sports.  Further, at no time during the appeal period, to include the August 2003 QTC examination, does the evidence of record show that the Veteran had malunion of the ankle with marked deformity.  However, according to the September 2010 examination report symptoms did result in a mild to moderate ankle disability, which warrants a 20 percent disability rating.

The above evidence reflects that there has not been material improvement in the Veteran's right ankle that makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life and work.  Rather, both the Veteran's description of his right ankle symptoms and the examination findings reflect a worsening of the right ankle disability.  Although the October 2009 and September 2010 VA examination reports indicate normal range of motion of the right ankle, as noted above, the September 2010 VA examiner did conclude that the Veteran's symptoms have a significant impact on his daily and occupational activities.  Thus, the April 2010 rating decision reflecting that a 20 percent rating is not warranted unless the Veteran experienced moderate ankle disability appears to conflict with the September 2010 examination report noting that right ankle symptoms caused a mild to moderate limitation.  Although the Veteran did deny flare-ups during VA examination, he has consistently reported that symptoms of pain, giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion have impacted his mobility.  

As noted above, the criteria for a 20 percent rating requires moderate knee disability, and, the April 2010 rating decision notes that the Veteran did not have plantar flexion less than 30 degrees (as required by the criteria of DC 5270).  Although he did not precisely quantify the degree of additional range of motion reduction during these periods of limited motion, the indication of moderate limitation reflects that his range of motion would approximate 30 degrees or less of plantar flexion with ankylosis, which was recorded on the August 2003 examination.  The Board notes however, that the August 2003 examination recorded plantar flexion at 30 degrees, but there was no report of ankylosis.  As the range of motion of the right ankle on the September 2010 VA examination, including consideration of the Veteran's report of limited mobility, only differed by 8 degrees from the examination in 2003 and by 5 degrees following repetitive testing, the August 2003 and September 2010 examination reports reflect that the Veteran experienced the similar symptoms, which impacted his daily and occupational activities.  The August 2003 examiner and the September 2010 examiner both concluded that the Veteran's ankle disability caused pain that is a major functional impact that limits his ability to walk, stand, and drive, which is a requirement of his occupational tasks.  Moreover, to the extent that there has been any improvement in the ankle disability, it does not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The August 2003 examination noted limited range of motion due to pain and lack of endurance, with pain having a major functional impact, which also impacted the Veteran's ability to stand and walk for prolonged periods.  The September 2010 examination report notes that there was objective evidence of pain, and the Veteran's right ankle disability significantly impacts occupational and daily activities.  Similar to the August 2003 VA examination, the September 2010 examiner also opined that the Veteran's right ankle disability impacted his ability to walk and stand for prolonged periods.

The evidence is thus at least evenly balanced as to whether restoration of the 20 percent rating is warranted, and doubt remains as to the propriety of the reduction from 20 to 10 percent.  Restoration of the 20 percent rating is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (stating that where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the Veteran); see also 38 C.F.R. 3.344(b) (the prior rating will be continued 'if doubt remains').
 
As the Board is granting the benefit sought in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.

ORDER

Entitlement to restoration of a 20 percent rating for right tibia and fibula with traumatic arthritis of the ankle, currently rated 10 percent disabling, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


